This negligence action is based on an injury sustained in an attack by a dog owned by defendant Gabriellini and held on a leash by defendant Youner. The record discloses issues of fact sufficient to defeat defendant Youner’s motion for summary judgment. In an examination before trial, defendant Gabriellini testified that he had warned defendant Youner numerous times that the dog was very difficult to control and that the dog had a tendency to provoke encounters with other dogs.
Therefore a factual issue exists as to whether defendant Youner had prior knowledge of the dog’s vicious propensities to attack people and as to whether, after being warned that she could not control this powerful dog, Youner behaved negligently in standing with the dog on a sidewalk on which there were pedestrians. Concur—Sullivan, J. P., Asch, Kassal, Smith and Rubin, JJ.